ORDER

PER CURIAM.
John Moore appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. He *47asserts that he received ineffective assistance of counsel at trial. We find no error and affirm.
The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).